The Full Commission has reviewed the prior Opinion and Award based upon the record of the proceedings before Deputy Commissioner John A. Hedrick and the briefs and arguments on appeal. The appealing party has shown good ground, in part, to reconsider the evidence. Having reconsidered the entire record of evidence, particularly the evidence from Dr. James Sebold and Dr. William Stucky, the Full Commission finds that additional medical evidence is required to properly determine this case.
Therefore, the Full Commission ORDERS that the record in this matter be REOPENED for the taking of an independent medical examination of plaintiff to determine the proper course of treatment and to determine the permanent partial disability rating, if any, she retains. The Full Commission hereby designates Dr. Robert Teasdall of Comp. Rehab. in Winston Salem as the physician for this independent medical examination.
Accordingly, the parties shall have FORTY-FIVE (45) from the date of receipt of this Order within which to secure this evaluation and to submit the related records or deposition. The Full Commission retains jurisdiction over this matter.
No additional costs are assessed at this time.
                                  S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/_____________ THOMAS J. BOLCH COMMISSIONER
S/_______________ DIANNE C. SELLERS COMMISSIONER